               Case: 17-01026        Doc: 59     Filed: 10/05/18      Page: 1 of 13




Dated: October 5, 2018
The following is ORDERED:




  __________________________________________________________________



                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                            )
                                                  )
BLAKE LAWRENCE KRETCHMAR,                         )              Case No. 16-14337-JDL
                                                  )              Chapter 7
                               Debtor.            )
                                                  )
SUSAN MANCHESTER, TRUSTEE and                     )
FARM CREDIT OF ENID, PCA                          )
                                                  )
                                                  )
                               Plaintiffs,        )
                                                  )
                v.                                )               Adv. No. 17-01026-JDL
                                                  )
BLAKE LAWRENCE KRETCHMAR,                         )
DANNY KRETCHMAR,                                  )
DEBBIE KRETCHMAR, and                             )
KRETCHMAR FARMS,                                  )
                                                  )
                               Defendants.        )

                          ORDER ON MOTION TO RECONSIDER

         Before the Court is the Plaintiffs’ Motion to Reconsider1 (the “Motion”) [Doc. 52], the


         1
        Motions to reconsider are not recognized as such in the Federal Rules of Bankruptcy
Procedure. Rather, if such a motion is filed within fourteen days following the entry of the order in
               Case: 17-01026       Doc: 59      Filed: 10/05/18     Page: 2 of 13




Response of Danny Kretchmar and Debbie Kretchmar to Plaintiffs’ Motion to Reconsider

(the “Response”) [Doc. 57] and the Plaintiffs’ Reply to Kretchmar Parents’ Response to

Motion to Reconsider [Doc. 58]. The Motion seeks the Court to reconsider its Opinion and

Order on Motion to Dismiss entered on February 5, 2018, in which it dismissed without

prejudice five (5) of sixteen (16) Claims for Relief and dismissed with prejudice the one

Claim for Relief seeking the substantive consolidation of the estates of the Debtor with

those of his non-debtor parents. [Doc 43].

       Plaintiffs assert that the Court erred in having: (1) dismissed without prejudice

Plaintiff Farm Credit of Enid, PCA’s (“Farm Credit”) Claim for Relief 1 which sought

liquidation of Farm Credit’s deficiency claim against the Debtor; (2) apparently inadvertently

dismiss with prejudice the claim of substantive consolidation against all defendants,

including non-debtor entity Kretchmar Farms which had not entered an appearance in the

case and was in default; (3) failed to afford Plaintiffs the opportunity to amend their

Complaint before dismissing with prejudice the substantive consolidation claim as against

Kretchmar Farms; and (4) failed to apply the proper motion to dismiss standard of



a contested matter, it is treated as a motion to alter or amend the judgment/order under Civil Rule
59, applicable in bankruptcy under Fed.R.Bankr.P. 9023. A motion for reconsideration is
analogous to a motion for new trial or to alter or amend the judgment pursuant to [Civil Rule] 59
as incorporated by Rule 9023. United Student Funds Inc. v. Wylie (In re Wylie), 349 B.R. 204, 209
(9th Cir. BAP 2006). Although Rule 59(e) refers to amendment of a “judgment”, the court has
inherent power to reconsider and amend its interlocutory orders and may utilize Rule 59(e) as a
vehicle for doing so. Cincinnati Insurance Co. v. Crossman Communities, Inc, 2008 WL 2598550,
at *2 (E.D. KY. 2008). The Court’s Opinion and Order challenged here is interlocutory in that it did
not dispose of all the claims in the case. A motion to reconsider can also be analogous to Civil
Rule 60 as made applicable to bankruptcy proceedings under Fed.R.Bankr.P. 9024. The Plaintiffs
have alleged relief being sought under both Rules 59 and 60. In the Court’s opinion, it matters not
which Rule is applicable where the complaining party asserts, as do Plaintiffs here, that the Court
has committed some manifest error of law or fact justifying relief. The Court will entertain the
Motion.

                                                 2
             Case: 17-01026       Doc: 59       Filed: 10/05/18   Page: 3 of 13




accepting as true all of Plaintiffs well-pleaded allegations and construing such allegations

in the light most favorable to the claimants.

                                      1. Background

       Debtor is an individual farmer residing in Medford, Grant County, Oklahoma. He

lives and conducts a cattle, ranching and/or farming operation on a half-section of land in

Grant County, the title to which is held by his mother, Defendant Debbie Kretchmar. The

Debtor owns no real property in his individual name. Neither Debtor nor Kretchmar Farms

paid rent for the home in which Debtor lived or for the agricultural land on which Debtor or

Kretchmar Farms conducted operations.

       Debtor also conducts cattle, ranching and/or farming operations on additional tracts

of land in Grant County, Oklahoma, which are titled in the name of both his mother and his

father, Defendant Danny Kretchmar (Defendants Danny and Debbie Kretchmar being

collectively identified as the “Parents”). The Parents reside in Cleveland, Pawnee County,

Oklahoma. Debtor’s farming operations as well as those of the Parents were sometimes

conducted under the name of Kretchmar Farms or Kretchmar Partners. Plaintiffs allege

that Kretchmar Farms is an unincorporated association (either as a general partnership or

joint venture) through which the Debtor and the Parents as partners conducted the

business known as Kretchmar Farms. Plaintiffs allege that all cattle, ranching and farming

operations, as well as for custom farming conducted elsewhere, were invoiced on

Kretchmar Farms letterhead or invoices.

       On June 9, 2017, Plaintiffs, the Chapter 7 Trustee and Farm Credit (the Debtor’s

largest creditor), filed a forty-five (45) page adversary Complaint comprised of sixteen (16)

Claims for Relief against the Debtor, his Parents and/or Kretchmar Farms, including:

                                                3
              Case: 17-01026      Doc: 59    Filed: 10/05/18    Page: 4 of 13




              Count 1- Money judgment for liquidated Farm Credit claim
              against Debtor;

              Counts 2-5 - Objection to the Debtor’s discharge under 11
              U.S.C. § 727(a)(2)-(5);2

              Counts 6-7 - Objections to Debtor’s dischargeability of a debt
              under § 523(a)(2)(A)-(B);

              Count 8 - for turnover of property under § 542;

              Count 9 - for substantive consolidation of the estates of
              Debtor, the Parents and Kretchmar Farms;

              Count 10 - action for an accounting under § 105;

              Count 11 - action to avoid fraudulent transfers under § 548

The Complaint also included claims arising under Oklahoma state law:

              Count 12 - Farm Credit claim for veil-piercing, fraud and
              injustice;

              Count 13 - Farm Credit claim for piercing the veil and for alter
              ego;

              Count 14 - claim by Farm Credit for civil conspiracy;

              Count 15 - action by Trustee against Kretchmar Properties for
              general partnerships and/or joint venture liability; and

              Count 16 - action by Farm Credit against Kretchmar Partners
              for general partnership and /or joint venture liability.

Defendant Parents filed a Motion to Dismiss seeking dismissal of several, but not all, of the

Counts. [Doc. 21].

       First, the Parents argued that Count 9 should be dismissed because substantive



       2
        Unless otherwise noted, all statutory references are to sections of the United States
Bankruptcy Code, 11 U.S.C. § 101 et seq.


                                             4
             Case: 17-01026       Doc: 59    Filed: 10/05/18    Page: 5 of 13




consolidation of non-debtors circumvented the stringent procedures and protections

relating to involuntary bankruptcy cases imposed by § 303 of the Bankruptcy Code.

Second, Parents argued that numerous other Counts of the Complaint were state law

claims against non-debtor entities over which the bankruptcy court lacked jurisdiction. On

February 5, 2018, the Court entered its Opinion and Order on Motion to Dismiss [Doc. 43]

in which it dismissed with prejudice the Plaintiffs’ Claim for Relief 9 for substantive

consolidation.3 The Court rejected the Parents contention that substantive consolidation

was only available under the remedy of an involuntary bankruptcy proceeding pursuant to

§ 303. The Court further found that while substantive consolidation of an individual debtor

and affiliated business entities or a business entity debtor with non-debtor affiliates was

available as an equitable remedy in certain rare instances, substantive consolidation was

not available to consolidate individual debtors and individual non-debtors as was sought

in the present case. Accordingly, the Court dismissed the substantive consolidation claim

(Claim 9) with prejudice, finding that the legal deficiency of the consolidating individual

debtors and individual non-debtors could not be rectified by amendment.

       The Parents’ Motion to Dismiss also sought dismissal of the following Claims for

Relief of Plaintiff, Farm Credit (as opposed to the Plaintiff Trustee): (1) Claim 10,

Accounting; (2) Claim 12, Veil Piercing: Fraud and Injustice (3) Claim 13, Piercing the Veil:

Alter Ego; (4) Claim 14, Civil Conspiracy; (5) and Claim 16, Partnership/Joint Venture. The

Parents asserted these were simply state law claims by which Farm Credit sought to collect

money from third party non-debtors (the Parents) and over which the Bankruptcy Court did


       3
        The Court’s decision was published as Manchester v. Kretchmar (In re Kretchmar), 579
B.R. 924 (Bankr. W.D. Okla. 2018).

                                             5
             Case: 17-01026       Doc: 59    Filed: 10/05/18    Page: 6 of 13




not have jurisdiction. In response, Farm Credit argued these state law claims were “related

to” the bankruptcy over which this Court has jurisdiction. 28 U.S.C. § 157(a)(4). The Court

found Claims 12, 13, 14 and 16 were not related to the bankruptcy because they did not

seek the recovery of money against the Debtor, were not necessary to the administration

of the bankruptcy estate and, by virtue of the Court’s rejection of the claim of substantive

consolidation, did not seek the recovery of property of the bankruptcy estate. In re

Gardner, 913 F.2d 1515 (10th Cir. 1990); Personette v. Kennedy (In re Midgard Corp.), 204

B.R. 764, 771 (10th Cir. BAP 1997); In re Mordini, 491 B.R. 567, 571 (Bankr. D. Colo.

2013). The Court also dismissed the claim for Relief 1 which the court viewed as a state

law claim as well.

       The Plaintiffs’ Motion to Reconsider does not challenge the Court’s dismissal of

Claims for Relief 12, 13, 14 and 16. What Farm Credit does challenge is the Court’s

dismissal as a state law claim its Claim for Relief 1 which sought to liquidate its monetary,

and potentially non-dischargeable, claim against the Debtor and Claim for Relief 9 which

sought substantive consolidation against all defendants, including non-debtor Kretchmar

Farms.

       2. Reconsideration of the Court’s Dismissal of Plaintiff’s Claim 1
          for the Liquidation of Its Claim Against the Debtor.

       The Parents in their Motion to Dismiss did not seek dismissal of Claim for Relief 1.

In its Opinion and Order, the Court acknowledged that the Parents had not sought

dismissal of Count 1 [Doc. 43, pg. 25 n. 10], but the Court found that Claim 1 was a state

Court claim that did not affect the bankruptcy estate. That finding was in error. A claim to

liquidate a debt against a debtor is a core proceeding over which this Court should exercise


                                             6
              Case: 17-01026       Doc: 59     Filed: 10/05/18    Page: 7 of 13




jurisdiction, 28 U.S.C. § 157(b)(2)(B); In re Hirsch, 339 B.R. 18, 25 (E.D.N.Y. 2006) (“The

estimation of allowance or disallowance of claims against a debtor’s estate are core

proceedings over which a bankruptcy court has jurisdiction.”).

       Furthermore, despite a long history of conflicting authorities, there now appears to

be virtual unanimity among courts that bankruptcy courts have both subject matter

jurisdiction and constitutional authority to liquidate debts in the context of dischargeability

actions. See Johnson v. Riebesell (In re Riebesell), 586 F.3d 782, 793-94 (10th Cir. 2009);

In re Lang, 293 B.R. 501, 516-17 (10th Cir. BAP 2003) (“In accordance with these other

circuits, we conclude that under the broad congressional grant of jurisdiction given to

bankruptcy courts under 28 U.S.C. § 157, bankruptcy courts have the jurisdiction to award

money damages in a § 523(a) proceeding.”); Heckert v. Dotson (In re Heckert), 272 F.3d

253, 257 (4th Cir. 2001). “Because liquidation of a claim is, most times, integral to the

determination of non-dischargeability of that claim, as well as determination of the debtor-

creditor relationship in the bankruptcy case, the liquidation of the claim is tied to the core

jurisdiction of the bankruptcy court as well because the dispute and its complete resolution

invoke the court’s equitable jurisdiction.” In re Neves, 500 B.R. 651, 660 (Bankr. S.D. Fla.

2013); In re Cowin, 492 B.R. 858 (Bankr. S.D. Tex. 2013 ) (holding that liquidating state

law claims against the debtor is closely integrated into the code and is a necessary

element to determine dischargeability and, therefore, is not precluded by Stern v.

Marshall). Unlike the properly dismissed state court claims, there can be no doubt that

this Court has jurisdiction, should it so decide to exercise it, to determine the liquidation of

the Farm Credit claim against the Debtor.



                                               7
               Case: 17-01026      Doc: 59     Filed: 10/05/18    Page: 8 of 13




       The Parents (on behalf of the Debtor) argue that Count 1 seeking liquidation of

Farm Credit’s claim could easily be litigated in state court in the event that the bankruptcy

court found such debt to be non-dischargeable. Though not stated as such, the Court

construes this argument as a request that the Court permissively abstain from liquidating

the claim in this case. That the state court would also have jurisdiction to liquidate the

claim, however, does not mean that this Court should cede its jurisdiction to the state court.

Permissive abstention under 28 U.S.C. § 1334(c)(1) grants discretion to the Court to

abstain if abstention is in the best interest of justice or in the interest of comity or respect

for state law. Permissive abstention is a doctrine affording court’s discretion whether to

abstain from hearing certain matters, but abstention is “an extraordinary and narrow

exception to the duty of [federal courts] to adjudicate a controversy properly before it.”

Colorado River Water Conservation District. v. United States, 424 U.S. 800, 813 , 96 S.Ct.

1236 (1976).

       Amongst the factors that courts look to determine whether permissive abstention is

appropriate are: (1) the effect that abstention would have on the efficient administration

of the bankruptcy estate; (2) the extent to which state law issues predominate; (3) the

difficulty or unsettled nature of applicable state law; (4) the presence of a related

proceeding commenced in state court or other non-bankruptcy court; (5) the federal

jurisdictional basis of the proceeding; (6) the degree of relatedness of the proceeding to

the main bankruptcy case; (7) the substance of asserted core proceeding; (8) the feasibility

of severing the state law claims; (9) the burden the proceeding places on the bankruptcy

court’s docket; (10) the likelihood that commencement of the proceeding in bankruptcy

court involves forum shopping by one of the parties; (11) the existence of a right to jury

                                               8
              Case: 17-01026       Doc: 59    Filed: 10/05/18     Page: 9 of 13




trial; and (12) the presence of non-debtor parties in the proceeding. Commercial Financial

Services, Inc. v. Bartmann (In re Commercial Financial Services, Inc.), 251 B.R. 414, 429

(Bankr. N.D. Ok. 2000). The evaluation of these factors is not merely a “mathematical

exercise.” Trans World Airlines, Inc. v. Karabu Corp., 196 B.R. 711, 715 (Bankr. D.

Del.1996). Some factors are more substantial than others, such as the effect on the

administration of the estate, whether the claim involves only state law issues, and whether

the proceeding is core or non-core under 28 U.S.C. § 157. In re LaRoche Industries, Inc.,

312 B.R. 249 (Bankr. D. Del. 2004).

       The Court finds no compelling reason to have the state court liquidate the Farm

Credit claim. This Court can do so as easily, and at least as quickly, with no loss in judicial

economy or additional expense. Farm Credit must necessarily present much, if not all,

evidence sufficient to liquidate the underlying claim in the context of this Court’s

dischargeability determination, an issue over which this Court has exclusive jurisdiction.

This makes the Parents’/Debtor’s implicit request to have a second trial in state court over

the amount of damages less economical, rather than more so. The Plaintiffs’ Complaint

seeks to determine Farm Credit’s claim of non-dischargeability, and this Court sees no

reason why it should not proceed to determine the amount of the underlying debt in the

same pending action.

          3. Reconsideration of the Dismissal with Prejudice of Claims for
             Substantive Consolidation as Against Kretchmar Farms.

       As stated above, the Parents’ Motion to Dismiss the Plaintiffs’ claim for substantive

consolidation was predicated on the argument that the only means to achieve such

consolidation of a non-debtor was through the filing of an involuntary bankruptcy petition


                                              9
             Case: 17-01026      Doc: 59     Filed: 10/05/18    Page: 10 of 13




in accordance with § 303. The Court denied the Parents’ Motion to Dismiss on that ground

that relief in the form of substantive consolidation was only permissible through the process

of an involuntary bankruptcy; however, it granted dismissal insofar as the Plaintiffs had

attempted to state a claim based on the elements of common law or equitable grounds for

substantive consolidation even though the Motion to Dismiss was not predicated on that

basis. As pointed out in its Order, the Court was not sua sponte raising a motion to dismiss

(the motion had been brought by the Parents); rather, it was appropriate for the Court to

identify a complaint’s inadequacies on its own initiative and dismiss the complaint based

on applicable legal standards. See Best v. Kelly, 39 F.3d 328, 331 (D.C. Cir.1994); Oatess

v. Sobolevitch, 914 F.2d 428, 430 n. 5 (3rd Cir. 1990). Plaintiffs are correct in stating that

the reason for the Court’s dismissal of the substantive consolidation with prejudice against

the Parents was because the Court found as a matter of law that individual debtors cannot

be substantively consolidated with individual non-debtors. [See, Doc. 52, pg. 15]. For the

reasons stated in its Opinion and Order, the Court reaffirms that holding. However,

Plaintiffs also separately challenge the Court’s dismissal of the claims of substantive

consolidation as against Kretchmar Farms.

       Though inferred by the Plaintiffs in their Motion to Reconsider, the Court’s dismissal

with prejudice of any claim against Kretchmar Farms was not by oversight. It did so in

large measure because the Court accepted at face value the Parents’ assertion in their

Motion to Dismiss that “Kretchmar Farms is not a legal entity, but is a name under which

the Parents occasionally have done business [and] [b]ecause Kretchmar Farms is not a




                                             10
              Case: 17-01026        Doc: 59      Filed: 10/05/18      Page: 11 of 13




legal entity, no response to the Complaint by Kretchmar Farms is required.”4 [Doc. 21, pg.

2 n. 1]. If Kretchmar Farms was not a separate entity but was (is) merely a trade style or

“d/b/a” of the Parents or the Debtor there would be no need for the Court to have

considered the substantive consolidation claims against it separate and apart from the

Parents. In Oklahoma, as in most if not all states, a trade name is not a separate legal

entity. See Thomas v. Colvin, 1979 OK CIV APP 2, 592 P.2d 982, 983; Lewis v. Am.

General Assurance Co., 2001 WL 36160929 (W.D. Ok. 2001); Naming a defendant under

his trade name is the same as naming him individually. Id; National Surety Co. v.

Oklahoma Presbyterian College for Girls, 1913 Okla. 429, 132 P. 652.

       On the other hand, the Plaintiffs have alleged in their Complaint that “Kretchmar

Farms is an unincorporated business association or entity through which Debtor and

Danny Kretchmar, and upon information and belief Debbie Kretchmar (collectively or

individually as context requires, ‘Kretchmar Partners’) transact business as general

partners and/or joint venturers, sometimes using ‘Kretchmar Farms’ and/or ‘Kretchmar

Seeds’ as a trade name....” [Doc. 1, ¶ 6]. They further allege that “Danny Kretchmar is an

individual and the Debtor’s father... and is a general partner and/or joint venture with




       4
          The Parents expand upon the argument that Kretchmar Farms is not a separate legal
entity but “simply a sole proprietorship of Danny Kretchmar” in a lengthy footnote in their Response
to the Plaintiffs’ Motion to Reconsider by alleging detailed facts concerning how the Debtor and
the Parents did business. [Doc 57, pg. 5 n. 4]. Plaintiffs responded by stating: “... Parents detail
the history of a defunct sole proprietorship and a limited liability company that is no longer in good
standing, both of which were known as Kretchmar Farms to try to neutralize the Complaint’s
allegation that Debtor formed a partnership with his Parents that did business as Kretchmar Farms
and whose activities include diversion of Farm Credit’s collateral.” [Doc. 58 pg.1 n.1]. The “facts”
asserted by the Parents as to the form of Kretchmar Farms are outside the record in this case, not
admissible evidence and, most importantly for motion to dismiss purposes, contradicted by
allegations on the face of the Complaint which the court is required to accept as true.

                                                 11
              Case: 17-01026       Doc: 59     Filed: 10/05/18     Page: 12 of 13




Debtor, and upon information and belief with Debbie Kretchmar, doing business as an

unincorporated business association or entity, sometimes under the name of Kretchmar

Farms.” [Doc. 1, ¶ 4].

       From the pleadings there appears to be, at least to the Court, an issue as to the

exact legal status of “Kretchmar Farms”. Is it a trade name or sole proprietorship of the

Debtor, of the Parents (or either of them) or a partnership of the Debtor and the Parents,

or at various times variation of all three? If it was a partnership, was it dealing with Farm

Credit in that capacity? Unlike the legal issue decided by the Court as to whether an

individual debtor could be substantively consolidated with another non-debtor individual,

the issue of whether a claim for substantive consolidation of an individual debtor and a

separate but related business entity cannot be decided on a motion to dismiss, at least

based solely on the face of the Complaint before the Court.

       In making the determination that the claims against Kretchmar Farms should not

have been dismissed with prejudice, the Court is also mindful that the Plaintiffs believe

they were not given proper notice that the Court was considering the dismissal of the

substantive consolidation claim against Kretchmar Farms when the Parents’ Motion to

Dismiss did not clearly state it was seeking that relief.5 If the Parents do not believe that

Kretchmar Farms is an entity separate and apart from them or that the Complaint

otherwise fails to state a claim for substantive consolidation against Kretchmar Farms, in

retrospect it should have plead so in a fashion sufficient to give adequate notice to the


       5
         The Parents’ Motion to Dismiss, however, in a footnote did state “to the extent that a
response by Kretchmar Farms is required, Kretchmar Farms adopts the assertion of the Parents.”
[Doc. 21, pg.2 n.1]. The “conclusion” of the Motion to Dismiss only sought relief on behalf of the
Parents.

                                               12
             Case: 17-01026      Doc: 59    Filed: 10/05/18    Page: 13 of 13




Plaintiffs that they were seeking dismissal on that ground. The Court should not have, at

this motion to dismiss stage, dismissed the substantive consolidation claim (Claim 9) as

against Kretchmar Farms with prejudice.

       For the above reasons, the Court finds, and accordingly,

       IT IS ORDERED that the Plaintiffs’ Motion to Reconsider [Doc. 52] is hereby

Granted insofar as it seeks to reinstate Plaintiff Farm Credit’s Claim for Relief 1 (the

liquidation of the claim of Farm Credit against the Debtor), and the Court’s Opinion and

Order on Motion to Dismiss entered on February 5, 2018 [Doc. 43] dismissing Claim 1 is

hereby vacated and modified accordingly;

       IT IS FURTHER ORDERED that the Plaintiffs’ Motion to Reconsider [Doc. 52] is

hereby Granted insofar as it seeks to reinstate Plaintiffs’ Claim for Relief 9 for the

substantive consolidation of the Debtor and Kretchmar Farms, and the Court’s dismissal

with prejudice of the claim of substantive consolidation pursuant to the Court’s Opinion and

Order on Motion to Dismiss entered on February 5, 2018 (Doc. 43] as against named

defendant Kretchmar Farms, only, is hereby vacated.

       Except as specifically provided above, in all other respects the Opinion and Order

on Motion to Dismiss [Doc. 43] remains in full force and effect.

                                           ###




                                            13
